DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/GB2018/053422 filed on November 27, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risley (US 2,850,299).

claim 1, Risley teaches a stiffening member  (310) for a protective housing (figure 6) assembly which defines a bore (opening)  for receiving a utility line (utility line, column 2, line 32-38) the housing assembly (figure 6) comprising: a first body member (shown on figure 6, below), and a second body member (shown on figure 6, below) arranged adjacent to one another to define immediately adjacent sections (shown on figure 6, below) of the bore which surrounds the utility line (the utility lines will flow through the pipes), the stiffening member (310) comprising: a first side for engagement with the first body member, and a second side (figure below) for engagement with the second body member (figure below); wherein at least one pedestal extends  from the first side of the stiffening member in a first direction away from the second side (shown in the figure below), and wherein the stiffening member is made from a resilient material (flexible insulating coupler, abstract) having a hardness less than  a hardness of the first body member or the second body member (the pipes are made of metal (column 1, line 28).  

In regards to claim 2, Risley teaches the stiffening member as claimed in claim 1, wherein the second side of the stiffening member is substantially planar (substantially flat, see the figure below).  

    PNG
    media_image1.png
    565
    303
    media_image1.png
    Greyscale

claim 4, Risley teaches the stiffening member as claimed in claim 1, wherein at least one pedestal extends from the second side of the stiffening member in a second direction away from the first side (see the figure below).  


    PNG
    media_image2.png
    657
    833
    media_image2.png
    Greyscale




In regards to claim 5, Risley teaches the stiffening member as claimed in claim 4, wherein each of the at least one pedestal on the first side or the second side of the stiffening member (310) is aligned with one of the at least one pedestal on the other of the first side or the second side of the stiffening member (310)(see the figure below).  


    PNG
    media_image3.png
    595
    755
    media_image3.png
    Greyscale


In regards to claim 6, Risley teaches the stiffening member as claimed in claim 1,  wherein the stiffening member is provided as a ring segment (circular shaped) configured to form a complete ring around the bore of the housing (see figure below) when assembled with at least one other stiffening member (310).  


    PNG
    media_image4.png
    674
    870
    media_image4.png
    Greyscale


In regards to claim 7, Risley teaches stiffening member as claimed in claim 1, wherein the stiffening member (310) is ring shaped  (circular shaped with an opening).  

In regards to claim 8, Risley teaches stiffening member as claimed in claim 6, wherein the at least one pedestal is provided as a radially extending tooth member (shown in the figure below)

    PNG
    media_image5.png
    577
    322
    media_image5.png
    Greyscale


In regards to claim 9, Risley teaches the stiffening member (310) as claimed in claim 6, wherein each of the at least one pedestal (left pedestal, figure below) is provided as a wall which extends in an arc or a circle around the first side of the stiffening member (310).  

    PNG
    media_image6.png
    754
    975
    media_image6.png
    Greyscale


In regards to claim 10, Risley teaches the stiffening member as claimed in claim 8, 

In regards to claim 11, Risley teaches protective housing (figure 6) assembly which defines a bore (figure below) for receiving a utility line (utility line, column 2, line 32-38), the housing assembly comprising: a first body member, and a second body member arranged adjacent to one another to define immediately adjacent sections of the bore which surrounds the utility line (shown in the figure below), and the stiffening member (310) according to claim 1 located between each of the first body member and the second body member (shown in the figure below).  


    PNG
    media_image4.png
    674
    870
    media_image4.png
    Greyscale




In regards to claim 23, Risley teaches a method capable of assembling a protective housing as claimed in claim 11 for a utility line  (utility line, column 2, line 32-38) , the method comprising:  providing a utility line; bringing the first body member and the second body member (figure 6) together to trap the stiffening member (310) therebetween; and holding the first body member and the second body member (figure 6) and the stiffening member (310) together  to thereby provide the protective housing around the utility line (figure 6). (Please note: [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Allowable Subject Matter

Claims 3, 12-17 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “the second side of the stiffening member is provided with a seating shoulder for engagement with a seating recess provided in the first body member.” None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 11, a combination of limitations that “ the body members: are provided with an outwardly projecting flange at each end; the stiffening member is located between, and in contact with, one end of each body member; and the housing further comprises a clamp member which extends around one end flange of each body member to thereby hold the body members and stiffening member together.” None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 11, a combination of limitations that “the first body member and the second body member each  are provided with an outwardly projecting flange at one end and an inwardly projecting flange at their other end which defines an opening to a cavity within the body member; the stiffening member is located between, and in contact with, the end of the outwardly projecting flange of one of the first body member or the second body member, and a surface of the cavity is spaced apart from the inwardly projecting flange of the other of the first body member or the second body member; and the inwardly projecting flange is configured to extend around the outwardly projecting flange such that the outwardly projecting flange of one of the first body member or the second body member sits in the cavity of the other of the first body member or the second body member to thereby hold the first body member and the second body member members and the stiffening member together.” None of the reference art of record discloses or renders obvious such a combination.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847